UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF COLUMBIA



STEPHEN S. EDWARDS,

                 Plaintiff,

v.                                    Civ. Action No. 19-3316 (EGS)

BEST BUY CO., INC., et al.,

                   Defendants.



                         MEMORANDUM OPINION

  I.     Factual and Procedural Background

       Plaintiff Stephen S. Edwards (“Mr. Edwards”) brings this

suit after an incident at a Best Buy store in Arizona, where Mr.

Edwards resides. See generally Compl., ECF No. 1. Mr. Edwards

claims that an elderly Best Buy employee, Mr. Lance Klein (“Mr.

Klein”), physically and sexually assaulted him while he was at a

Best Buy store but provides no further details of the incident.

See id. ¶ 13-15.

       The present Complaint is the latest in a series of actions

related to this incident. The first dates to September 22, 2015,

when Mr. Edwards filed suit in the U.S. District Court for the

District of Arizona against Best Buy Company of Minnesota, Inc.,

BestBuy.com LLC, and Mr. Klein. See Edwards v. Best Buy, Civ.

No. 15-1901 (PHX-DLR), Compl., ECF No. 1. The action was



                                  1
dismissed on October 15, 2015, for lack of subject matter

jurisdiction. See Edwards, Civ. No. 15-1901, Order, ECF No. 9.

Mr. Edwards subsequently brought a suit against Best Buy Company

of Minnesota and BestBuy.com in Arizona state court on December

15, 2015, which the defendants removed to the U.S. District

Court for the District of Arizona. See Edwards v. Best Buy Co.,

Inc., Civ. No. 16-0014 (DKD), Notice of Removal, ECF No. 1-1.

The federal court in Arizona dismissed all of Mr. Edwards’s

claims and granted Best Buy’s Motion for Summary Judgment on

March 28, 2017. See id., Order, ECF No. 54.

     Following a timely appeal, on October 31, 2018, the United

States Court of Appeals for the Ninth Circuit (“Ninth Circuit”)

affirmed the holding of the Arizona District Court and

“reject[ed] as without merit Edwards’s contentions that the

district court was biased against him.” Edwards v. Best Buy, No.

17-15642 (9th Cir.), ECF No. 27-1 at 2. A three-judge panel then

denied his petition for a panel rehearing on April 4, 2019; and

asserted that “[n]o further filings will be entertained in this

closed case.” Id., Order, ECF No. 30 at 1.

     While the Arizona case was ongoing, Mr. Edwards filed a

Complaint on August 29, 2017, in the U.S. District Court for the

District of Minnesota against Best Buy Corporate Office, Best

Buy, Inc., and Mr. Klein. See Edwards v. Best Buy Corporate

Office, Civ. No. 04016 (WMW-FLN). The case was dismissed by a


                                2
Magistrate Judge on January 30, 2018, for lack of subject matter

jurisdiction. See id., Order, ECF No. 22 at 4. Mr. Edwards

timely filed an objection to the Magistrate Judge’s order, which

the District Court overruled. See id., ECF No. 27.

     Mr. Edwards now brings his claims against Best Buy in this

District, alleging fraud on the court, a violation of 42 U.S.C.

§ 1983, negligent hiring and respondeat superior, instead of his

earlier claims of assault, sexual battery, and intentional

infliction of emotional distress. Compare Compl., ECF No. 1 at

2-4, with Best Buy, Civ. No. 16-0014 (DKD), ECF No. 1-1 at 9-11.

He also sues the United States of America, claiming that the

Federal Bureau of Investigation (“FBI”) “violated [his] civil

rights under [Section] 1983 . . . by refusing to investigate the

illegal activities of the Arizona Federal District Court to

allow [him] to proceed with civil litigation [and] denied [him]

his Sixth Amendment rights afforded by the United States

constitution.” Compl., ECF No. 1 ¶ 35-39. Mr. Edwards seeks

“judgment in an amount sufficient to compensate him.” Id. at 6.

     The Best Buy defendants move this court to dismiss the

complaint based on lack of personal jurisdiction, failure to

state a claim upon which relief may be granted, res judicata and

collateral estoppel, and the statute of limitations. See Defs.’

Mem. Supp. Mot. to Dismiss (“Best Buy’s Mot. to Dismiss”), ECF

No. 7-1 at 11-12. Best Buy further moves this Court for


                                3
attorney’s fees and an injunction to prevent additional

litigation. See id. at 30. The government also moves to dismiss,

arguing that the Court lacks subject matter jurisdiction over

the claim against the government, and that sovereign immunity

bars any money damages claim. See Def.’s Mem. Supp. Mot. to

Dismiss (“Gov’t’s Mot. to Dismiss”), ECF No. 20-1 at 4-5. Mr.

Edwards has responded to both motions. See Pl.’s Resp. to Mot.

to Dismiss (“Pl.’s Resp. to Best Buy”), ECF No. 11; Pl.’s Resp.

to Mot. to Dismiss (“Pl.’s Resp. to Gov’t”), ECF No 21. Best Buy

has also submitted a reply. See Defs.’ Reply (“Best Buy’s

Reply”), ECF No. 9. The motions are ripe and ready for

adjudication.

  II.   Standards of Review

     A. Subject Matter Jurisdiction
     Federal district courts are courts of limited jurisdiction

and “possess only that power conferred by [Article III of the]

Constitution and [by] statute.” Logan v. Dep't of Veterans

Affairs, 357 F. Supp. 2d 149, 152 (D.D.C. 2004)

(quoting Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S.

375, 377, 114 S. Ct. 1673, 128 L. Ed. 2d 391 (1994)). “There is

a presumption against federal court jurisdiction and the burden

is on the party asserting the jurisdiction, the plaintiff in

this case, to establish that the Court has subject matter

jurisdiction over the action.” Id. at 153 (citing McNutt v. Gen.



                                4
Motors Acceptance Corp. of Ind., 298 U.S. 178, 182–83, 56 S. Ct.

780, 80 L. Ed. 1135 (1936)).

     The requirement of “standing is an essential and unchanging

part of the case-or-controversy requirement of Article III.”

Lujan v. Defs. of Wildlife, 504 U.S. 555, 560, 112 S. Ct. 2130,

119 L. Ed. 2d 351 (1992). “[T]he defect of standing is a defect

in subject matter jurisdiction.” Haase v. Sessions, 835 F.2d

902, 906 (D.C. Cir. 1987). There are three requirements for

standing:

            First, the plaintiff must have suffered an
            “injury in fact”—an invasion of a legally
            protected interest which is (a) concrete and
            particularized, and (b) “actual or imminent,
            not ‘conjectural’ or ‘hypothetical.’” Second,
            there must be a causal connection between the
            injury and the conduct complained of—the
            injury has to be “fairly . . . trace[able] to
            the challenged action of the defendant, and
            not . . . th[e] result [of] the independent
            action of some third party not before the
            court.” Third, it must be “likely,” as opposed
            to merely “speculative,” that the injury will
            be “redressed by a favorable decision.”

Lujan, 504 U.S. at 560–61 (internal citation omitted).

     In assessing whether a complaint sufficiently alleges

subject matter jurisdiction, the Court accepts as true the

allegations of the complaint, see Ashcroft v. Iqbal, 556 U.S.

662, 678, 129 S. Ct. 1937, 173 L. Ed. 2d 868 (2009); and

liberally construes the pleadings such that the plaintiff




                                  5
benefits from all inferences derived from the facts

alleged, Barr v. Clinton, 370 F. 3d 1196, 1199 (D.C. Cir. 2004).

     However, “[a] pleading that offers labels and conclusions

or a formulaic recitation of the elements of a cause of action

will not do. Nor does a complaint suffice if it tenders naked

assertions devoid of further factual enhancement.” Iqbal, 556

U.S. at 678 (internal citations, quotation marks and brackets

omitted). Consequently, “[a] claim invoking federal-question

jurisdiction under 28 U.S.C. § 1331 ... may be dismissed for

want of subject matter jurisdiction if it is not

colorable, i.e., if it is immaterial and made solely for the

purpose of obtaining jurisdiction or it is wholly insubstantial

and frivolous.” Arbaugh, 546 U.S. 500, 513 n.10, 126 S. Ct. 1235

(2006) (internal citation omitted); accord Tooley v.

Napolitano, 586 F.3d 1006, 1009 (D.C. Cir. 2009) (internal

citation omitted).

     B. Personal Jurisdiction
     A “court’s exercise of personal jurisdiction over

nonresidents must satisfy both the Due Process Clause and D.C.’s

long-arm statute.” Cockrum v. Donald J. Trump for President,

Inc., 319 F. Supp. 3d 158, 173 (D.D.C. 2018) (internal citation

omitted). To satisfy due process requirements, “a plaintiff must

demonstrate that there are ‘minimum contacts between the

defendant and the forum establishing that the maintenance of the



                                6
suit does not offend traditional notions of fair play and

substantial justice.’” Swecker v. Midland Power Coop., 253 F.

Supp. 3d 274, 278 (D.D.C. 2017) (internal citation omitted). The

court may exercise either general or specific personal

jurisdiction. The Urban Institute v. Fincon Services, 681 F.

Supp. 2d 41, 44 (D.D.C. 2010).

     “A court with general jurisdiction may hear any claim

against that defendant.” Brystol-Myers Squibb Co. v. Superior

Court of California, San Francisco Cty., 137 S. Ct. 1773, 1780,

198 L. Ed. 2d 395 (2017). For purposes of general jurisdiction,

a corporate defendant is “paradigmatically ‘at home’ at either

their place of incorporation or principal place of business.”

Id. (quoting Daimler AG v. Bauman, 134 S. Ct 746, 749 (2014)).

In addition, “‘[a] court may assert general jurisdiction over

foreign (sister-state or foreign-country) corporations to hear

any and all claims against them when their affiliations with the

State are so 'continuous and systematic' as to render them

essentially at home in the forum State.’” Id. (quoting Goodyear,

Dunlop Tires Operations, S.A. v. Brown, 562 U.S. 915, 919, 131

S. Ct. 2846; 180 L. Ed. 2d 796 (2011)).

     In contrast, “[s]pecific jurisdiction is confined to

adjudication of issues deriving from, or connected with, the

very controversy that establishes jurisdiction.” Molock v. Whole

Foods Mkt., Inc., 297 F. Supp. 3d 114, 122 (D.D.C. 2018)


                                 7
(quoting Goodyear, 562 U.S. at 919). “[S]pecific jurisdiction

exists if a claim is related to or arises out of the non-

resident defendant’s contacts with the forum.” Molock, 297 F.

Supp. 3d at 122. A plaintiff must demonstrate “that specific

jurisdiction comports with the forums long-arm statute, D.C.

Code § 13-423(a), and does not violate due process.” Id. (citing

FC Inv. Group LC v. IFX Markets Ltd., 529 F.3d 1087, 1094-65

(D.C. Cir. 2008)).

     C. Motion to Dismiss

     A motion to dismiss pursuant to Federal Rule of Civil

Procedure 12(b)(6) tests the legal sufficiency of a complaint.

Browning v. Clinton, 292 F.3d 235, 242 (D.C. Cir. 2002). A

complaint must contain “a short and plain statement of the claim

showing that the pleader is entitled to relief, in order to give

the defendant fair notice of what the ... claim is and the

grounds upon which it rests.” Bell At. Corp. v. Twombly, 550

U.S. 544, 555, 127 S. Ct. 1955, 167 L. Ed. 2d 929 (2007). While

detailed factual allegations are not required, a complaint must

contain “sufficient factual matter ... to state a claim to

relief that is plausible on its face.” Iqbal, 556 U.S. at 678.

      When ruling on a Rule 12(b)(6) motion, the Court “may

consider only the facts alleged in the complaint, any documents

either attached to or incorporated in the complaint and matters

of which we may take judicial notice.” EEOC v. St. Francis


                                8
Xavier Parochial Sch., 117 F. 3d 621, 624 (D.C. Cir. 1997). In

so doing, the court must give the plaintiff the “benefit of all

inferences that can be derived from the facts alleged.” Kowal v.

MCI Commc’ns Corp., 16 F.3d 1271, 1276 (D.C. Cir. 1994). A "pro

se complaint is entitled to liberal construction." Washington v.

Geren, 675 F. Supp. 2d 26, 31 (D.D.C. 2009) (citation omitted).

Even so, "[t]hreadbare recitals of the elements of a cause of

action, supported by mere conclusory statements" are not

sufficient to state a claim. Iqbal, 556 U.S. at 678.

     D. Res Judicata
     Under the doctrine of res judicata, also known as claim

preclusion, “a judgment on the merits in a prior suit bars a

second suit involving identical parties or their privies based

on the same cause of action.” Apotex Inc. v. FDA, 393 F. 3d 210,

217 (D.C. Cir. 2004). “As the Supreme Court has explained: ‘To

preclude parties from contesting matters that they have had a

full and fair opportunity to litigate protects their adversaries

from the expense and vexation attending multiple lawsuits,

conserves judicial resources, and fosters reliance on judicial

action by minimizing the possibility of inconsistent

decisions.” Id. (quoting Montana v. United States, 440 U.S. 147,

153-54, 99 S. Ct. 970, 59 L. Ed. 2d 210 (1979)). The doctrine

embodies the principle “that a party who once has had

a chance to litigate a claim before an appropriate tribunal



                                9
usually ought not to have another chance to do so.” SBC Comms.

Inc. v. FCC, 407 F. 3d 1223, 1229 (D.C. Cir. 2005) (internal

quotation omitted).

    III. Analysis

         A. The Court Has No Personal Jurisdiction Over Mr.
            Edwards’s Claims Against Best Buy
      Best Buy argues that the Court lacks personal jurisdiction,

both general and specific, over the Best Buy defendants. See

Best Buy’s Mot. to Dismiss, ECF No. 7-1 at 15-17. Best Buy

asserts—and Mr. Edwards does not dispute—that there is no

general jurisdiction in this case. 1 See id. Best Buy also argues

that there is no specific jurisdiction, since the claims against

Best Buy arise from an alleged incident in Arizona unrelated to

its business in the District of Columbia (“D.C.” or the

“District”). See id. at 17. Mr. Edwards responds that “there can

be no doubt that Defendant Best Buy purposely conducted business

in Washington D.C.” and that “the cause of action between the




1
 Best Buy points out that it is incorporated in Virginia and has
its principal place of business in Minnesota. See Best Buy’s
Mot. to Dismiss, ECF No. 7-1 at 16. It has one store in D.C.,
and therefore asserts—and the Court agrees—that it is not
subject to general jurisdiction within D.C. See id. at 17; see
also Goodyear, 564 U.S. at 919. Since Edwards does not contest
the issue, the Court does not discuss it further.




                                 10
parties arose in Washington, D.C.” Pl.’s Resp. to Best Buy, ECF

No. 11 at 2. The Court disagrees.

     “[S]pecific jurisdiction exists if a claim is related to or

arises out of the non-resident defendant’s contacts with the

forum.” Molock, 297 F. Supp. 3d at 122. A plaintiff must “make

two showings... that specific jurisdiction comports with the

forums long-arm statute, D.C. Code § 13-423(a), and does not

violate due process.” Id. (internal citation omitted). Under the

District of Columbia’s long-arm statute, “jurisdiction exists if

the claim against the non-resident defendant arises from the

defendant’s:

          (1) transacting any business in the District
          of Columbia;

          (2) contracting to supply services in the
          District of Columbia;

          (3) causing tortious injury in the District
          of Columbia by an act or omission in the
          District of Columbia;

          (4) causing tortious injury in the District
          of Columbia by an act or omission outside
          the District of Columbia if the defendant
          regularly does or solicits business, engages
          in any other persistent course of conduct,
          or derives substantial revenue from goods
          used or consumed, or services rendered, in
          the District of Columbia; [or]

          (5) having an interest in, using, or
          possessing real property in the District of
          Columbia[.]”

D.C. Code § 13-423.



                               11
      Here, Mr. Edwards’s claims against Best Buy do not arise

from or relate to the business it conducts in D.C., which

includes one store. See Best Buy’s Mot. to Dismiss, ECF No 7-1

at 17. The alleged incident from which this action arises took

place in Phoenix, Arizona. See generally Compl., ECF No. 1.

Consequently, asserting specific personal jurisdiction in this

case, as Best Buy points out, would offend “traditional notions

of fair play and substantial justice.” Int’l Shoe Co. v.

Washington, 326 U.S. 310, 316 (1945). Accordingly, the Court

concludes that it is without jurisdiction to consider Mr.

Edwards’s claims against Best Buy. Absent personal jurisdiction,

the Court does not need to address Best Buy’s additional

arguments of failure to state a claim for which relief may be

granted pursuant to Federal Rule of Civil Procedure 12(b)(6),

res judicata and collateral estoppel, and the statute of

limitations. 2 See Best Buy’s Mot. to Dismiss, ECF No. 7-1 at 11-

12.

        B. The Court Lacks Subject Matter Jurisdiction Over Mr.
           Edwards’s Claim Against the Government
      The government contends that the Court lacks subject matter

jurisdiction because Mr. Edwards does not have standing to

challenge the action, or in this case, inaction, of the FBI. See


2
 Although not necessary for the purpose of determining whether
the Court has jurisdiction, the Court nonetheless considers some
of these arguments in the context of its sanctions analysis. See
infra, Section III(C)(2).


                                12
Defs.’ Mot., ECF No. 20-1 at 4. 3 Mr. Edwards’s response confuses

subject matter jurisdiction with personal jurisdiction and

thereby does not respond to the government’s argument. See Pl.’s

Resp. to Gov’t, ECF No. 21 at 1-2.

     When a suit challenges the legality of government action or

inaction, the factual basis needed to establish standing

“depends considerably upon whether the plaintiff is himself an

object of the action (or forgone action) at issue.” Lujan, 504

U.S. at 561. In cases where “a plaintiff's asserted injury

arises from the government's allegedly unlawful regulation (or

lack of regulation) of someone else, much more is needed.” Id.

at 562. The rule is even more inflexible in the criminal

investigation and prosecution context: “[A] private citizen

lacks a judicially cognizable interest in the prosecution or

nonprosecution of another.” Linda R.S. v. Richard D., 410 U.S.

614, 619, 93 S. Ct. 1146, 35 L. Ed. 2d 536 (1973); see also

Maguire v. Fed. Bureau of Investigation, 236 F. Supp. 3d 147,

150 (D.D.C. 2017) (quoting Whitner v. United States, No. 11-

14458, 2012 WL 88284, at *2 (E.D. Mich. Jan. 11, 2012)) (“The

investigation and prosecution of crimes is a discretionary




3The government also asserts that Mr. Edwards fails to state a
claim and that the Court lacks authority to grant relief due to
federal sovereign immunity. See Defs.’ Mot., ECF No. 20-1 at 4-
5. Since the Court agrees that it does not have subject matter
jurisdiction, it is unnecessary to reach either issue.


                                13
function of the FBI, and the Plaintiff lacks standing to

challenge any decision by the FBI with regards to an alleged

failure to investigate.”).

     Mr. Edwards claims damages based on the FBI’s failure to

investigate his claim of the “illegal activities of the Arizona

Federal District Court,” Compl., ECF No. 1 ¶ 37; his asserted

injury therefore arises from the government’s “unlawful

regulation (or lack of regulation) of someone else,” Lujan, 504

U.S. at 562. The authority before the Court, which Mr. Edwards

does not distinguish, establishes that “the investigation and

prosecution of crimes is a discretionary function of the FBI,”

and that Mr. Edwards lacks a “judicially cognizable interest in

the prosecution or nonprosecution” of the Arizona District

Court.

     Accordingly, the Court concludes that Mr. Edwards lacks

standing to challenge the FBI’s alleged inaction and seek money

damages.

         C. Best Buy is Entitled to Attorney Fees and Filing
            Sanctions against Edwards
     Best Buy argues that this action is Mr. Edwards’s “fourth

attempt to litigate the same allegations and issues against Best

Buy” and that there is “absolutely no justifiable reason for Mr.

Edwards to bring his complaints to D.C., except for improper,

vexatious, and frivolous reasons.” Best Buy’s Mot. to Dismiss,

ECF No. 7-1 at 30. Consequently, Best Buy argues that it should


                                 14
be awarded all attorney’s costs and fees, and Mr. Edwards should

be enjoined from bringing this cause of action in another court.

Id.

      Mr. Edwards’s response does not address the merits of Best

Buy’s res judicata claim but states only that Best Buy “is just

plainly wrong” and that these “issues have not been litigated

previously, and even if some perverse reading suggests they

have, then the Defendant has engaged in fraudulent conduct that

would not prohibit the filing of this case.” Pl.’s Resp. to Best

Buy’s Mot., ECF No. 11 at 3. Based on the record before the

Court, the Court is persuaded by Best Buy’s requests. Each is

discussed below in turn.

            1. Best Buy is Entitled to Attorney’s Fees

      “Rule 11 authorizes the court to sanction an attorney, law

firm, or party under specified circumstances, but also makes

clear that [a] sanction imposed under this rule must be limited

to what suffices to deter repetition of the conduct[.]” Smith v.

Scalia, 44 F. Supp. 3d 28, 45 (D.D.C. 2014) (citing Fed. R. Civ.

P. 11) (internal quotation marks omitted). The bases for

sanctions include that a party’s legal contentions are frivolous

or unwarranted under existing law, or that the claims have been

presented for an improper purpose such as harassment. Id.; see

also Fed. R. Civ. P. 11(c)(1); Crawford–El v. Britton, 523 U.S.

574, 600, (1998); Anthony v. Baird, 12 F. Supp. 2d 23,



                                  15
25 (D.D.C. 1998).

     Rule 11 sanctions can be imposed on pro se litigants. See

Smith, 44 F. Supp. 3d at 45 (citing Fed. R. Civ. P. 11(b);

Patterson v. Aiken, 841 F. 2d 386 (11th Cir. 1988)). In

Patterson, the United States Court of Appeals for the Eleventh

Circuit affirmed the district court’s “imposition of attorney’s

fees as monetary sanction under Rule 11” after the pro se

plaintiff filed a fifth lawsuit bringing antitrust and

constitutional claims against parties who were involved in

litigating his four prior actions. 841 F.2d at 387.

     Here, the procedural history establishes that Mr. Edwards

brought this action first in Arizona, then in Minnesota, then

filed an appeal which he lost in the Ninth Circuit, before

filing suit in D.C. See supra, Section I; see also Edwards, Civ.

No. 17-15642, Pl.’s Reply, ECF No. 23 at 2 (asserting that

“[Mr.] Edwards has No Trust in Phoenix hence why he filed his

action [while the Arizona case was pending] against Best Buy in

their home district of Minnesota.”). Mr. Edwards was

unsuccessful in each case.

     Not only do his claims against Best Buy arise from the same

incident, but Mr. Edward’s claim of fraud on the court was

raised on appeal in the Arizona case and dismissed by the Ninth

Circuit. See Edwards, No. 17-15642, ECF No. 23 at 2 (raising the

fraud on the court argument); ECF No. 27-1 at 2 (“reject[ing] as


                               16
without merit Edwards’s contentions that the district court was

biased against him” and denying all pending requests and

motions).

     The record shows that in bringing the present action, Mr.

Edwards did not distinguish his claims from the earlier actions,

instead choosing to repeat his conclusory statements that

“[t]here remains a video of an assault by Best Buy and that Best

Buy continues to surpress [sic] that evidence is a conscience of

guilt.” Pl.’s Resp. to Best Buy’s Mot., ECF No. 11 at 3. Like

the pro se plaintiff in Patterson, 841 F.2d at 387, Mr. Edwards

should have realized that bringing the same claims yet again,

this time in a third District, is improper and amounts to

harassment. Accordingly, the Court will award attorney’s fees as

a monetary sanction under Rule 11.

            2. Best Buy is Entitled to a Pre-Filing Injunction

     The Court also grants Best Buy’s request for an injunction

to bar Mr. Edwards from filing this claim again. “[A] court may

employ injunctive remedies”—such as filing restrictions—“to

protect the integrity of courts and the orderly and expeditious

administration of justice.” Kaempfer v. Brown, 872 F.2d 496, 496

(D.C. Cir. 1989) (quoting Urban v. United Nations, 768 F.2d

1497, 1500 (D.C. Cir. 1985)). However, such restrictions must be

narrowly tailored and “should remain very much the exception to

the general rule of free access to the courts.” In re



                                  17
Powell, 851 F.2d 427, 431 (D.C. Cir. 1988) (citing Urban, 768 F.

2d at 1500). In addition, “the use of such measures against pro

se plaintiffs should be approached with particular

caution.” Smith, 44 F. Supp. 3d at 46 (internal citations and

quotations omitted).

     In response to these concerns, prior to issuing pre-filing

injunctions, Courts employ three steps: first, “notice and the

opportunity to be heard are provided;” second, “the court

develops a record for review that considers both the number and

content of the [plaintiff's] filings;” and third, “the court

make[s] substantive findings as to the frivolous or harassing

nature of the litigant's actions.” Id. (internal citations and

quotations omitted).

               a. Mr. Edwards Had Notice Of a Possible Injunction and
                  Opportunity to Be Heard

     Here, Best Buy’s motion to dismiss provided Mr. Edwards

with sufficient notice that he may be enjoined from making

future filings regarding this claim, stating that “[Mr. Edwards]

should be barred from filing this cause of action in another

court.” Best Buy’s Mot. to Dismiss, ECF No. 7-1 at 30. Mr.

Edwards also “has had the opportunity to be heard on the matter

of whether a prospective pre-filing injunction is appropriate

because he was free to address the injunction issue in the

context of his briefs in opposition to [Best Buy’s] motion[],”

Smith, 44 F. Supp. 3d at 46; but he did not, see generally Pl.’s


                                 18
Resp. to Best Buy, ECF No. 11.

               b. The Number and Content of Mr. Edwards’s Filings
                  Present a Compelling Record

     The number and content of Mr. Edwards’s filings present a

compelling record for consideration of a pre-filing injunction.

Mr. Edwards attempts to litigate the same incident and reasserts

fraud on the court despite his argument not having previously

succeeded on the merits. See generally Compl., ECF No. 1;

Edwards, Civ. No. 16-0014, ECF No. 54; Edwards, No. 17-15642,

ECF No. 27-1. While his Arizona action was pending, Mr. Edwards

improperly brought his case in another district because he

“ha[d] No Trust in Phoenix hence why he filed his action against

Best Buy in their home district of Minnesota.” Edwards, Civ. No.

17-15642, Pl.’s Reply, ECF No. 23 at 2. Further, when his

argument of fraud on the court failed on appeal, Mr. Edwards

took it to the FBI, and then brought his case in this District,

adding a frivolous claim against the FBI for not investigating

his allegation of fraud. See generally Compl., ECF No. 1. In

view of this record, the Court concludes that the record weighs

in favor of an injunction to prevent further relitigation.

               c. Mr. Edwards’s Claims Are Substantively Frivolous
                  and Unwarranted by Existing Law

     The Court has already discussed why it lacks personal

jurisdiction over Mr. Edwards’s claims. However, for purposes of

the injunction analysis, the Court further observes that Mr.



                                 19
Edwards fails to state a claim of either fraud on the court or a

violation of 42 U.S.C. § 1983, and that his remaining claims are

barred by res judicata.

     Under 42 U.S.C. § 1983, a plaintiff must establish that he

was deprived of “a right secured by the Constitution or laws of

the United States, and that the alleged deprivation was

committed under color of state law.” Am. Mfrs. Mut. Ins. Co. v.

Sullivan, 526 U.S. 40, 49-50 (1999). Best Buy argues-and the

Court agrees-that the complaint fails to state a claim under §

1983 because “Mr. Edwards does not allege that the Best Buy

Defendants were “acting under color of state law” nor does he

allege a specific deprivation of Constitutional rights nor a

specific law of the United States.” Best Buy’s Mot. to Dismiss,

ECF No. 7-1 at 18.

     Mr. Edwards does not respond to this argument, but states

in his complaint that he is “entitled to various civil rights,

including the protection of his person from a physical attack,”

and that the Best Buy employee who allegedly assaulted him

“violate[d] his civil rights.” Compl., ECF No. 1 at 2. The Court

is unaware of, and Mr. Edwards does not cite any authority in

support of, any civil right “to be free from assault and safe

while in the [Best Buy] store.” Id. Nor does Mr. Edwards

establish that the alleged deprivation by an employee at a

private company was committed by a person acting “under color of


                               20
state law.” Sullivan, 526 U.S. at 49-50. Accordingly, the Court

concludes that Mr. Edwards fails to state a § 1983 claim.

     The Court also holds that Mr. Edwards has not stated a

claim for fraud on the Court. Such a claim would arise under the

Court's statutory and equitable powers, and permits a court to

relieve a party from a “final judgment, order, or proceeding”

for “fraud ... misrepresentation, or misconduct by an opposing

party.” Fed. R. Civ. P. 60(b)(3). To bring a fraud claim, Fed.

R. Civ. P. 9(b) requires that “a party must state with

particularity the circumstances constituting fraud or mistake.”

To satisfy the Rule 9(b) particularity requirement, “[t]he

circumstances that a plaintiff must plead with particularity

‘include matters such as the time, place and content of the

false misrepresentations; the misrepresented fact; and what the

opponent retained or the claimant lost as a consequence of the

alleged fraud.’” Kettey v. Saudi Ministry of Educ., 53 F. Supp.

3d 40, 54 (D.D.C. 2014) (quoting McQueen v. Woodstream Corp.,

248 F.R.D. 73, 77 (D.D.C. 2008)). “In other words, Rule 9(b)

requires that the pleader provide the ‘who, what, when, where,

and how' with respect to the circumstances of the fraud.” Id.

     Best Buy alleges that “[t]he Complaint does not identify

who made any fraudulent statement, what the fraudulent

statements stated, when the alleged statement occurred, or who

the statement was made to.” Best Buy’s Mot. to Dismiss, ECF No.


                               21
7-1 at 23. The Court agrees that the information in Mr.

Edwards’s filings presents no factual basis for his claim of

fraud on the Court. Mr. Edwards alleges only that his prior

action in the Arizona Federal District Court was dismissed by a

Magistrate Judge who was “misled by inaccurate representations

of fact regarding surveillance video by counsel for the

Defendant.” Compl., ECF No. 1 ¶ 30-34. Mr. Edwards does not

identify the alleged “inaccurate representations” or provide any

facts establishing how the Magistrate Judge was misled. See id.

Even construing the filings liberally since Mr. Edwards is

proceeding pro se, Richardson v. United States, 193 F.3d 545,

548 (D.C. Cir. 1999); the Court concludes that Mr. Edwards

presents only “conclusory statements” alongside the

“[t]hreadbare recitals of the elements of a cause of action.” 4




     4
      “‘Fraud upon the court’ . . . embrace[s] only that species
of fraud which does or attempts to[ ] subvert the integrity of
the court itself, or is a fraud perpetrated by officers of the
court so that the judicial machinery cannot perform in the usual
manner its impartial task of adjudging cases that are presented
for adjudication, and relief should be denied in the absence of
such conduct.” Bowie v. Maddox, 677 F. Supp. 2d 276, 278–79
(D.D.C. 2010) (quoting Synanon Church v. United States, 579 F.
Supp. 967, 974 (D.D.C.1984)). Although the requirements for a
successful claim of fraud on the court elude precise definition,
the case law suggests that (1) the fraud must be egregious; (2)
the perpetrator of the fraud must possess a sufficient mental
state; and (3) there must be “clear and convincing” evidence
of fraud on the court for the “extraordinary step” of setting
aside a judgment. Id.




                                22
Iqbal, 556 U.S. at 678.

     Additionally, the Court finds that Mr. Edwards’s remaining

claims are barred by res judicata. “A subsequent lawsuit is

barred by [res judicata] if there has been prior litigation (1)

involving the same claims or cause of action, (2) between the

same parties or their privies, and (3) there has been a final,

valid judgment on the merits, (4) by a court of competent

jurisdiction.” NRDC v. EPA, 513 F. 3d 257, 260 (D.C. Cir.

2008) (internal citation and quotation marks omitted). Res

judicata acts as a bar not only to the specific legal claims

that were raised in the prior case, but also to any legal claims

that “could have been raised” based on the same transaction or

occurrence. Role Models America, Inc. v. Penmar Development

Corp., 394 F. Supp. 2d 121, 130 (2005) (citing Allen v. McCurry,

449 U.S. 90, 94 (1980)).

     Best Buy asserts that “the issues and allegations set forth

in this Complaint have been fully and fairly decided” and that

“Mr. Edwards cannot escape an adverse judgment against him by

raising the same issues, couched under new causes of action, in

a new court.” Best Buy’s Mot. to Dismiss, ECF No. 7-1 at 26. The

Court agrees. There is no dispute that the parties in this case

are identical. See Compl., ECF No. 1 ¶ 8 (stating “a prior

action between the parties was litigated in the United States

District Court for the District of Phoenix”). There is also no


                               23
dispute that the Arizona Federal Court was a court of competent

jurisdiction and returned a final judgment on the merits. See

id. ¶ 9 (stating “[t]hat the prior action was resolved favorably

to Defendant Best Buy . . ..”). Although Mr. Edwards contests

the validity of this judgment based on fraud on the court, he

has not adequately pled this claim, see supra; additionally,

this claim has already been rejected by the Ninth Circuit, and

he does not assert any shortcomings in the Ninth Circuit’s

competency or jurisdiction, see generally Compl., ECF No. 1.

     The remaining element of res judicata is whether the

lawsuit involves the same claims or cause of action, see

NRDC, 513 F.3d at 260; that is, “[w]hether two cases implicate

the same cause of action turns on whether they share the same

nucleus of facts.” Apotex, Inc. v. FDA, 393 F. 3d 210, 217 (D.C.

Cir. 2002) (internal citation and quotation omitted). “In

pursuing this inquiry, the court will consider whether the facts

are related in time, space, origin, or motivation, whether they

form a convenient trial unit, and whether their treatment as a

unit conforms to the parties’ expectations or business

understanding or usage.” Id. (internal citation and quotation

omitted).

     Mr. Edwards’s claims against Best Buy arise from the same

incident of alleged assault by a Best Buy employee as his

previous claims. Compare Compl., ECF No. 1 at 1-2, with Best


                               24
Buy, Civ. No. 16-0014, ECF No. 1-1 at 7-9. Mr. Edwards does not

suggest the existence of a different set of facts or make a case

for why res judicata should not apply to his new claims of

negligent hiring and respondeat superior. See Compl., ECF No. 1

at 1-4. Accordingly, the Court holds that Mr. Edwards’s

remaining claims share the “same nucleus of facts,” Apotex, 393

F. 3d at 217; and “could have been raised” in his previous

cases, Penmar, 394 F. Supp. 2d at 130.

     The Court concludes that the repetitive nature of Mr.

Edwards’s claims against Best Buy, compounded by his repeat

allegations of fraud on the court, and broadening of the case to

include new defendants (the government) when the Ninth Circuit

concluded his case lacked merit, is properly characterized as

frivolous and unwarranted in the face of established law.

     Accordingly, the Court concludes that narrowly tailored,

prospective filing restrictions are necessary. See Smith, 44 F.

Supp. at 47-48.   This Court will order that Edwards is enjoined

from filing new actions in U.S. District Courts arising from the

incident involving Best Buy employee Mr. Klein. See, e.g., Texas

v. United States, 86 F. Supp. 3d 591, 677 (S.D. Tex.) (granting

a preliminary nationwide injunction), aff’d, 809 F. 3d 134 (5th

Cir. 2015), aff’d 136 S. Ct. 2271 (2016) (mem.); Washington v.

Trump, No. C17-0141, 2017 WL 462040 at *6 (W.D. Wash. Feb. 3,

2017).


                                25
  IV.   Conclusion

  For the foregoing reasons, the Court GRANTS the government’s

and Best Buy’s respective motions to dismiss. Further, Best

Buy’s request for attorney fees and a pre-filing injunction is

GRANTED. An appropriate Order accompanies this Memorandum

Opinion.

SO ORDERED.

     Signed:   Emmet G. Sullivan
               United States District Judge
               September 27, 2021




                               26